United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2563
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the Northern
                                       * District of Iowa.
Freddie Arroyo-Santiago,               *
                                       *      [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                             Submitted: March 13, 2006
                                Filed: March 16, 2006
                                 ___________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      A jury convicted Freddie Arroyo-Santiago1 of conspiracy to distribute
methamphetamine within 1,000 feet of a public playground, and the district court2
sentenced him to 151 months. Arroyo-Santiago appeals, arguing that the district court



      1
      Appellant admitted during his presentence interview that his true name is Raul
Morales-Zendejas.
      2
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
erred by enhancing his sentence for obstruction of justice and denying his request for
a sentence reduction for minor or minimal participation in the offense. We affirm.

      At trial evidence was presented that Arroyo-Santiago was involved in two
controlled methamphetamine purchases arranged by undercover officers. Arroyo-
Santiago testified that he was "not involved", that he was not in "that type of
business", and that "all [the witnesses] have said is not true." The jury convicted
Arroyo-Santiago of violations of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(viii), 846, and
860(a). At the sentencing hearing on May 27, 2005, the court added a two level
enhancement for obstruction of justice based on his false testimony at trial and
declined to reduce his sentence based on mitigating role and sentenced Arroyo-
Santiago at the low end of the guideline range of 151 to 188 months.

        Arroyo-Santiago argues that perjury is a separate crime that should have been
proven to a jury beyond a reasonable doubt. After United States v. Booker, 543 U.S.
220 (2005), it is clear that sentencing facts do not need to be found by a jury because
judicial factfinding in an advisory guideline regime does not implicate the Sixth
Amendment. See Booker, 543 U.S. at 233. Consequently, a district court may make
findings to support an enhancement provided that it does so with the "understanding
that the guidelines are to be applied in advisory fashion." See United States v. Morell,
429 F.3d 1161, 1164 (8th Cir. 2005). The district court acknowledged that the
guidelines are advisory and explicitly found that Arroyo-Santiago committed perjury
at trial, and its finding is supported by the record. See United States v. Denton, 434
F.3d 1104, 1114 (8th Cir. 2006).

       Arroyo-Santiago further asserts that the court erred in denying him a mitigating
role adjustment under U.S.S.G. § 3B1.2. A defendant is entitled to such a reduction
only if he played a minimal or at most minor role. See U.S.S.G. § 3B1.2. Since there
was evidence that Arroyo-Santiago was an active player in both drug transactions and
was deeply involved in the conspiracy, the district court did not err by not granting a

                                          -2-
mitigating role reduction. See United States v. Jones, 145 F.3d 959, 963 (8th Cir.
1998).

      Accordingly, we affirm the judgment of the district court.

                      ______________________________




                                        -3-